                Case 3:20-cv-05397-BHS Document 13 Filed 08/03/20 Page 1 of 12



     Daniel J. Gibbons, WSBA No. 33036                         Hon. Benjamin H. Settle
 1   Steven J. Dixson, WSBA No. 38101
 2   WITHERSPOON ∙ KELLEY
     422 W. Riverside Avenue, Suite 1100
 3   Spokane, WA 99201-0300
     Phone: (509) 624-5265
 4   Fax: (509) 458-2728
 5   djg@witherspoonkelley.com
     sjd@witherspoonkelley.com
 6
 7   Attorneys for Defendant the Bank
     New York Mellon, f/k/a the Bank
 8   of New York as Trustee for First
 9   Horizon Alternative Mortgage
     Securities Trust 2006-AA6 and
10   Nationstar Mortgage LLC d/b/a
11   Mr. Cooper
12
                            UNITED STATES DISTRICT COURT
13
           FOR THE WESTERN DISTRICT OF WASHINGTON (TACOMA)
14
     SCOTT TOWNSEND and DEBORAH                 NO. 3:20-cv-05397-BHS
15   TOWNSEND, husband and wife,                DEFENDANTS' SECOND MOTION
16                                              TO DISMISS OR TO STAY
17                        Plaintiffs,           PROCEEDINGS
18        vs.
     THE BANK OF NEW YORK                       NOTE ON MOTION CALENDAR:
19   MELLON, f/k/a THE BANK OF NEW              AUGUST 28, 2020
20   YORK AS TRUSTEE FOR FIRST
     HORIZON ALTERNATIVE
21   MORTGAGE SECURITIES TRUST
22   2006-AA6; MR. COOPER f/k/a
     NATIONSTAR MORTGAGE, LLC
23
24                        Defendants.
25
26
27
     DEFENDANTS' SECOND MOTION TO
     DISMISS OR TO STAY PROCEEDINGS - 1
     S2062432                                   422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                Spokane, Washington 99201-0300        Fax: 509.458.2728
                Case 3:20-cv-05397-BHS Document 13 Filed 08/03/20 Page 2 of 12



 1         Defendants the Bank of New York Mellon f/k/a the Bank of New York as
 2   Trustee for First Horizon Alternative Mortgage Securities Trust 2006-AA6
 3   (BoNYM) and Nationstar Mortgage LLC (Nationstar), incorrectly sued as
 4   Mr. Cooper f/k/a Nationstar Mortgage, LLC, move to stay or dismiss this action in
 5   the interests of judicial efficiency and economy.
 6                          I.    SUMMARY OF ARGUMENT
 7         BoNYM filed its foreclosure suit in state court over a year before Deborah
 8   and Scott Townsend filed this lawsuit. In response to BoNYM's foreclosure suit,
 9   the Townsends contend it is barred by the applicable six-year statute of limitations
10   triggered by their discharge in bankruptcy in January 2010 and the bankruptcy
11   court's discharge order. They seek dismissal of the foreclosure suit with prejudice.
12   Relying on the same limitations and discharge theories, the Townsends filed this
13   action under the Fair Debt Collection Practices Act (FDCPA), 15 U.S.C. § 1692 et
14   seq., and Washington Consumer Protection Act (CPA), RCWA § 19.86 et seq. The
15   Colorado River doctrine requires dismissal or stay of this lawsuit in favor of the
16   parallel state court proceeding. This case should be dismissed or stayed because
17   the state court first assumed jurisdiction over the property, piecemeal litigation
18   exists, the state action was filed first and has progressed further, the limitations
19   issue is better addressed in state court, the state court can adequately protect the
20   Townsends' federal rights, the Townsends engaged in forum shopping, and the state
21   action can resolve all issues in this proceeding. No factor weighs in favor of
22   allowing this action to proceed—it is exactly the wasteful litigation Colorado River
23   is designed to prevent.
24
25
26
27
     DEFENDANTS' SECOND MOTION TO
     DISMISS OR TO STAY PROCEEDINGS - 2
     S2062432                                    422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                 Spokane, Washington 99201-0300        Fax: 509.458.2728
                    Case 3:20-cv-05397-BHS Document 13 Filed 08/03/20 Page 3 of 12



 1                        II.   RELEVANT FACTUAL BACKGROUND
 2   A.        Prior Bankruptcy and Lawsuits
 3             1.       Request for Judicial Notice
 4             Pursuant to Federal Rule of Evidence 201(c), BoNYM and Nationstar
 5   request the court take judicial notice of the cases and pleadings identified herein or
 6   attached hereto.
 7             2.       2009 Bankruptcy
 8             This suit concerns the Townsends' mortgage loan. The Townsends filed for
 9   chapter 7 bankruptcy protection on October 8, 2009 in the U.S. Bankruptcy Court
10   in the Western District of Washington.1 Then creditor First Horizon Home Loans,
11   a division of First Tennessee Bank N.A., moved to lift the stay 2 which was granted
12   in December 2009.3 Debtors were discharged in January 2010.4
13             3.       2012 Lawsuit
14             The Townsends filed a lawsuit against BoNYM (amongst others) in July
15   2012 which was removed to the U.S. District Court in the Western District of
16   Washington (Seattle) in August 2012.5 The Townsends amended their complaint
17   in January of 2013. 6 In February of 2013, BoNYM, First Horizon, and MERs
18   moved to dismiss.7 The Townsends dismissed their lawsuit soon after. 8 The court
19   dismissed the case with prejudice in March of 2013.9
20
21
22   1
       See Case 09-47534-PBS, doc 1.
     2
       See Case 09-47534-PBS, doc 18.
23   3
       See Case 09-47534-PBS, doc 23.
     4
24     See Case 09-47534-PBS, doc 26.
     5
       See Case 3:12-cv-05778-RBL, doc 1.
25   6
       See Case 3:12-cv-05778-RBL, doc 27.
     7
       See Case 3:12-cv-05778-RBL, doc 28.
26   8
       See Case 3:12-cv-05778-RBL, doc 30.
     9
27     See Case 3:12-cv-05778-RBL, doc 31.
         DEFENDANTS' SECOND MOTION TO
         DISMISS OR TO STAY PROCEEDINGS - 3
         S2062432                                     422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                      Spokane, Washington 99201-0300        Fax: 509.458.2728
                 Case 3:20-cv-05397-BHS Document 13 Filed 08/03/20 Page 4 of 12



 1          4.       2013 Lawsuit
 2          The Townsends filed another lawsuit in November 2013 against Nationstar
 3   which was removed to the U.S. District Court in the Western District of
 4   Washington (Tacoma) in December 2013.10                    The Townsends amended their
 5   complaint and the court later remanded the case to the Pierce County Superior
 6   Court in February 2014.11 The state court entered an order granting Nationstar's
 7   summary judgment motion in September 2014. The case was later dismissed
 8   without prejudice in February 2015.
 9   B.     Pending Foreclosure Suit
10          Due to the Townsends' default on their loan, BoNYM filed a complaint for
11   foreclosure on April 25, 2019 against the Townsends in the Pierce County Superior
12   Court as Cause No. 19-2-07409-0.12 BoNYM first amended its complaint for
13   foreclosure on May 17, 2019. 13 The Townsends removed to the U.S. District Court
14   in the Western District of Washington (Tacoma) on July 24, 2019 claiming they
15   were previously discharged in bankruptcy in 2010 and limitations expired on
16   December 1, 2015. 14       They further claimed BoNYM is in violation of the
17   bankruptcy court's discharge order. Id. On August 6, 2019, BoNYM moved to
18   remand.15 The court granted BoNYM's motion on September 10, 2019 finding the
19   Townsends' claims based on a statute of limitations, not 11 USC 524(a)(2). 16 The
20   Townsends answered the first amended complaint on or about February 11, 2020
21   in the pending foreclosure action.17 As an affirmative defense, the Townsends
22
     10
        See Case 3:13-cv-06052-RBL, doc 1.
23   11
        See Case 3:12-cv-05778-RBL, docs 17 and 18; Civil Case 13-2-14954-6.
     12
24      BoNYM's complaint is attached as Exhibit 1.
     13
        BoNYM's first amended complaint is attached as Exhibit 2.
25   14
        See Case 3:19-cv-05678-RBL, doc 1.
     15
        See Case 3:19-cv-05678-RBL, doc 8.
26   16
        See Case 3:19-cv-05678-RBL, doc 11.
     17
27      Townsends' answer is attached as Exhibit 3.
      DEFENDANTS' SECOND MOTION TO
      DISMISS OR TO STAY PROCEEDINGS - 4
      S2062432                                       422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                     Spokane, Washington 99201-0300        Fax: 509.458.2728
                 Case 3:20-cv-05397-BHS Document 13 Filed 08/03/20 Page 5 of 12



 1   contend the foreclosure action is barred by the applicable statute of limitations
 2   because their bankruptcy discharge in 2010 started the six-year limitations clock.
 3   Id. They seek dismissal with prejudice, damages, costs, expenses, and attorney's
 4   fees. Id.
 5   C.     New Lawsuit
 6          The Townsends filed this lawsuit against BoNYM and Nationstar on April
 7   28, 2020. 18 On June 1, 2020, they amended the complaint asserting violations of
 8   the FDCPA and CPA. 19 Waivers of service were filed on June 22, 2020. Docket
 9   Nos. 11 & 12. The Townsends claim they were discharged on January 13, 2010
10   and never reaffirmed the loan. 20 They allege the six-year limitations period to
11   enforce the deed of trust was triggered on January 1, 2010 and expired on January
12   1, 2016.21 All of their claims against BoNYM and Nationstar rely on their
13   limitations and discharge theories. 22
14                         III.   ARGUMENTS & AUTHORITIES
15   A.     Applicable Legal Standard
16          Colorado River Water Conserv. Dist v. United States, 424 U.S. 800 (1976),
17   and its progeny provide a federal district court with discretion to stay or dismiss
18   the proceeding before it pending the resolution of a concurrent parallel state court
19   proceeding based on "considerations of wise judicial administration, giving regard
20   to conservation of judicial resources and comprehensive disposition of litigation."
21   Montanore Minerals Corp. v. Bakie, 867 F.3d 1160, 1165 (9th Cir. 2017). The
22
23
     18
24      See complaint ¶¶ 18-41, Docket No. 1.
     19
         Their amended complaint omits the quiet title claim they originally asserted. Compare
25   complaint ¶¶ 19–22, doc 1 with amended complaint, Docket No. 7.
     20
        Amended complaint ¶ 19, Docket No. 7.
26   21
        Id. at ¶¶ 20, 52.
     22
27      Id. at ¶¶ 34, 41, 50–54, 60–61.
      DEFENDANTS' SECOND MOTION TO
      DISMISS OR TO STAY PROCEEDINGS - 5
      S2062432                                      422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                    Spokane, Washington 99201-0300        Fax: 509.458.2728
                 Case 3:20-cv-05397-BHS Document 13 Filed 08/03/20 Page 6 of 12



 1   Court of Appeals recognizes the following eight factors in determining whether
 2   stay or dismissal is warranted under Colorado River:
 3          (1) which court first assumed jurisdiction over any property at stake;
 4          (2) the inconvenience of the federal forum; (3) the desire to avoid
            piecemeal litigation; (4) the order in which the forums obtained
 5          jurisdiction; (5) whether federal law or state law provides the rule of
 6          decision on the merits; (6) whether the state court proceedings can
            adequately protect the rights of the federal litigants; (7) the desire to
 7          avoid forum shopping; and (8) whether the state court proceedings
 8          will resolve all issues before the federal court.
 9   Id. at 1166. These factors should not be applied mechanically; instead, a court
10   should carefully balance "the important factors as they apply in a given case." Id.
11   While the analysis begins with the scale "heavily weighted in favor of the exercise
12   of jurisdiction," a court abuses its discretion if its failure to stay or dismiss an action
13   contravenes Colorado River's policy concerns. See id. at 1170–71.
14   B.     Stay or Dismissal is Warranted Under Colorado River
15          1.       The State Court First Assumed Jurisdiction Over the Property
16          The first Colorado River factor addresses the concern that "parallel
17   proceedings will result in inconsistent dispositions of [the same] property." Id. at
18   1166. It requires a stay where both actions are in rem or quasi in rem with respect
19   to the same property and the state action was filed first. See 40235 Wash. St. Corp.
20   v. Lusardi, 976 F.2d 587, 589 (9th Cir. 1992). It favors a stay even where one of
21   the actions is not in rem or quasi in rem if the other is and the parallel proceedings
22   present the risk of inconsistent dispositions as to a litigant's property interest. See
23   Montanore, 867 F.3d at 1167.
24          The Pierce County Superior Court assumed jurisdiction over the property on
25   April 25, 2019. This action was filed over a year later. In the state action, BoNYM
26   seeks to foreclose its lien on the property through a foreclosure sale.                                     The
27
      DEFENDANTS' SECOND MOTION TO
      DISMISS OR TO STAY PROCEEDINGS - 6
      S2062432                                       422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                     Spokane, Washington 99201-0300        Fax: 509.458.2728
                 Case 3:20-cv-05397-BHS Document 13 Filed 08/03/20 Page 7 of 12



 1   Townsends assert BoNYM's claims are barred by the statute of limitations and the
 2   bankruptcy court's discharge order. In this action, the Townsends base their
 3   FDCPA and CPA claims on these same theories. While only the state action is in
 4   rem, resolution of the Townsends' claims requires the court to determine the extent
 5   to which BoNYM can enforce its interest in the property—the very question before
 6   the state court. Because the nature of the Townsends' FDCPA and CPA claims
 7   risks the two courts rendering inconsistent findings regarding BoNYM's property
 8   interest, the first Colorado River factor weighs in favor of stay or dismissal.
 9          2.       The Convenience of the Two Fora is Irrelevant
10          The second Colorado River factor weighs in favor of deference where the
11   federal forum is sufficiently inconvenient. Travelers Indem. Co. v. Madonna, 914
12   F.2d 1364, 1368 (9th Cir. 1990). This factor is irrelevant because the Tacoma
13   Division is located just a few miles away from the Pierce County Superior Court.
14   See Ala. Airlines, Inc. v. Schurke, No. C11-0616JLR, 2013 WL 1898209, at *8
15   (W.D. Wash. May 6, 2013) (finding the second factor to be irrelevant where both
16   fora were located in Washington).
17          3.       Avoiding Piecemeal Litigation Strongly Weighs in Favor of Stay
18          "Piecemeal litigation occurs when different tribunals consider the same
19   issue, thereby duplicating efforts and possibly reaching different results."
20   Montanore, 867 F.3d at 1167 (quoting Am. Int'l Underwriters, (Phil.), Inc. v. Cont'l
21   Ins. Co., 843 F.2d 1253, 1258 (9th Cir. 1988)). The Supreme Court was most
22   concerned with this factor in Colorado River, see United States v. Morros, 268 F.3d
23   695, 706 (9th Cir. 2001), and it strongly weighs in favor of stay or dismissal here.
24          As it stands, the parties will be litigating the same core issues in both state
25   and federal court: whether limitations or the bankruptcy court's discharge order
26   precludes BoNYM from foreclosing on the property or collecting on the loan.
27
      DEFENDANTS' SECOND MOTION TO
      DISMISS OR TO STAY PROCEEDINGS - 7
      S2062432                                    422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                  Spokane, Washington 99201-0300        Fax: 509.458.2728
                 Case 3:20-cv-05397-BHS Document 13 Filed 08/03/20 Page 8 of 12



 1   Should the court proceed, piecemeal litigation is not a mere possibility—it is
 2   inevitable. By contrast, if the court stays or dismisses this proceeding, it will
 3   alleviate the parties from duplicating their efforts and reduce the risk of inconsistent
 4   findings as to the validity and enforceability of BoNYM's rights.
 5          4.       State Court Obtaining Jurisdiction First Favors Stay
 6          The fourth Colorado River factor considers which action was filed first and
 7   the relative progress in each. Montanore, 867 F.3d at 1168; Moses H. Cone Mem'l
 8   Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 21 (1983). This action was filed one
 9   year after BoNYM's state action. There has been considerable litigation in the state
10   action. The case was removed and remanded, BoNYM secured a default judgment
11   against some of the parties establishing the priority of its lien, the Townsends have
12   filed their answer and defenses, and the parties are engaging in written discovery.
13   By contrast, here, the parties have engaged in little motion practice and no
14   discovery.
15          5.       Interplay of State and Federal law Renders Fifth Factor Neutral
16          The fifth Colorado River factor may favor stay or dismissal when an action
17   raises questions of state law which are complex and better resolved by a state court.
18   Montanore, 867 F.3d at 1168. The central issues in both cases is the running of a
19   Washington statute of limitations. Each of the Townsends' claims, including their
20   federal claim, largely rests on their theory foreclosure on their property is time-
21   barred. The limitations issue is better resolved by the Pierce County Superior
22   Court, as it requires interpreting Washington law and ultimately delineates a
23   property interest, which is traditionally the province of state law. But because the
24   limitations issue is not complex and federal law issues are present, this factor is
25   likely neutral. See Moses H. Cone Mem'l Hosp., 460 U.S. at 942 ("the presence of
26   federal-law issues must always be a major consideration weighing against
27
      DEFENDANTS' SECOND MOTION TO
      DISMISS OR TO STAY PROCEEDINGS - 8
      S2062432                                     422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                   Spokane, Washington 99201-0300        Fax: 509.458.2728
                 Case 3:20-cv-05397-BHS Document 13 Filed 08/03/20 Page 9 of 12



 1   surrender"). Cf. Seneca Ins. Co., Inc. v. Strange Land, Inc., 862 F.3d 835, 844 (9th
 2   Cir. 2017) (finding where complexity in a state law case solely arises from the
 3   number of parties or claims, the source of law factor is neutral (citing R.R. St., 656
 4   F.3d at 980–81)).
 5          6.       The Townsends are Adequately Protected in State Court
 6          The sixth Colorado River factor "concerns 'whether the state court might be
 7   unable to enforce federal rights.'" Montanore, 867 F.3d at 1169 (quoting Seneca,
 8   862 F.3d at 845). The sixth factor may weigh in favor of a stay "when it is clear
 9   'that the state court has authority to address the rights and remedies at issue.
10   [H]owever, this factor is more important when it weighs [against a stay].'" Id.
11   (citations omitted) (alterations in original). In this action, the Townsends assert
12   claims under the FDCPA and CPA. There is no doubt Washington courts have the
13   authority to hear these types of claims—they regularly do so. Donohue v. Nielson,
14   161 Wash. App. 606, 255 P.3d 760 (2011); Leipheimer v. ReconTrust Co., 175
15   Wash. App. 1065 (2013); Am. Exp. Centurion Bank v. Hengstler, 186 Wash. App.
16   1035 (2015).        The Townsends had the ability to bring their compulsory
17   counterclaims alleged in this case rather in than in the state court foreclosure action
18   and as a matter of law should have done so. This factor weighs in favor of stay or
19   dismissal.
20          7.       The Townsends' Forum Shopping Favors Stay or Dismissal
21          "When evaluating forum shopping under Colorado River, [courts] consider
22   whether either party improperly sought more favorable rules in its choice of forum
23   or pursued suit in a new forum after facing setbacks in the original proceeding."
24   Seneca Ins. Co., 862 F.3d at 846. The Townsends removed the state action only to
25   have it remanded in September 2019. After the state action was remanded, the
26   Townsends filed this action asserting both federal and state law claims relating to
27
      DEFENDANTS' SECOND MOTION TO
      DISMISS OR TO STAY PROCEEDINGS - 9
      S2062432                                     422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                   Spokane, Washington 99201-0300        Fax: 509.458.2728
             Case 3:20-cv-05397-BHS Document 13 Filed 08/03/20 Page 10 of 12



 1   the subject matter and conduct involved in the state action—rather than asserting
 2   their claims as counterclaims in state court as required by CR 13(a). This evidences
 3   the Townsends' preference for litigating in federal court and their desire to
 4   improperly avoid application of CR 13(a) in the state suit.
 5          8.    Parallelism Favors Stay or Dismissal
 6          The final Colorado River factor assesses whether the state action will resolve
 7   all issues before the federal court. Montanore, 867 F.3d at 1170. The factor looks
 8   to "'whether the state court proceeding sufficiently parallels the federal proceeding'
 9   in order 'to ensure comprehensive disposition of litigation.'" Montanore, 867 F.3d
10   at 1170 (quoting R.R. St., 656 F.3d at 982) (internal quotation marks omitted).
11   "Exact parallelism" is not required. Id. "It is sufficient if the proceedings are
12   'substantially similar.'" Id. For example, the Court of Appeals for the Ninth Circuit
13   has found actions "sufficiently parallel because they concerned the same relevant
14   conduct and named the same pertinent parties . . . even though additional parties
15   were named in the state suit, the federal suit included additional claims, and the
16   suits arguably focused on different aspects of the dispute." Montanore, 867 F.3d
17   at 1170 (citing Nakash v. Marciano, 882 F.2d 1411, 1416–17 (9th Cir. 1989)).
18          The Pierce County Superior Court proceeding and this action concern the
19   same course of conduct regarding the loan and property; the Townsends' federal
20   court claims are expressly based on the viability of BoNYM's claims in the state
21   action. The same pertinent parties—the Townsends and BoNYM—are named in
22   both suits. In terms of parties, the federal action differs from the state action in just
23   two inconsequential ways: it omits parties BoNYM has already secured a default
24   judgment against and who are not implicated by the Townsends' allegations, and
25   the Townsends add BoNYM's servicer in an attempt to hold BoNYM responsible
26   for the same course of conduct they assert is unlawful in the state action. As framed
27
      DEFENDANTS' SECOND MOTION TO
      DISMISS OR TO STAY PROCEEDINGS - 10
      S2062432                                      422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                    Spokane, Washington 99201-0300        Fax: 509.458.2728
             Case 3:20-cv-05397-BHS Document 13 Filed 08/03/20 Page 11 of 12



 1   by the Townsends, both actions ultimately turn on BoNYM's ability to collect or
 2   foreclose. Both revolve on whether the statute of limitations bars recovery. The
 3   Townsends' claims in this suit are compulsory counterclaims in the state action,
 4   and the Townsends were required by law to raise them there. See CR 13(a);
 5   Schoeman v. N.Y. Life Ins. Co., 106 Wn.2d 855, 863–64 (1986) (en banc). In short,
 6   the cases are inextricably tied. The state court could resolve all issues before the
 7   federal court, saving the judicial system's resources and the parties the burden of
 8   wastefully duplicative litigation.
 9                                        IV.   PRAYER
10          The Colorado River factors countenance federal deference to the parallel
11   Pierce County Superior Court proceeding. BoNYM and Nationstar respectfully
12   request the court stay or dismiss this action in the interest of wise judicial
13   administration.
14          Submitted this 3rd day of August, 2020.
15
                                                WITHERSPOON  KELLEY
16
17                                              By:     /s/ Daniel J. Gibbons
                                                      Daniel J. Gibbons, WSBA #33036
18
                                                      Steven J. Dixson, WSBA #38101
19                                                    Attorneys for Defendants the Bank New
20                                                    York Mellon, f/k/a the Bank of New
                                                      York as Trustee for First Horizon
21                                                    Alternative Mortgage Securities Trust
22                                                    2006-AA6 and Nationstar Mortgage
                                                      LLC d/b/a Mr. Cooper
23
24
25
26
27
      DEFENDANTS' SECOND MOTION TO
      DISMISS OR TO STAY PROCEEDINGS - 11
      S2062432                                         422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                       Spokane, Washington 99201-0300        Fax: 509.458.2728
             Case 3:20-cv-05397-BHS Document 13 Filed 08/03/20 Page 12 of 12



                                      CERTIFICATE OF SERVICE
 1
 2          1.      I hereby certify that on the 3rd August, 2020, I caused to be electronically filed the
     foregoing SECOND MOTION TO DISMISS OR TO STAY PROCEEDINGS with the Clerk of
 3   the Court using the CM/ECF System which will send notification of such filing to the following:

 4   Ha Thu Dao: hadaojd@gmail.com, Admin@Barrazalaw.com,
     youremylawyer@gmail.com, haandlinda@gmail.com
 5
 6   Christina Latta Henry: chenry@HDM-legal.com, mainline@hdm-legal.com,
     HenryDeGraaffPS@jubileebk.net
 7
           2.      I hereby certify that I have mailed by United States Postal Service the foregoing
 8   document to the following non-CM/ECF participants at the address listed below: None.
 9           3.     I hereby certify that I have mailed by United States Postal Service the document
10   to the following CM/ECF participants at the address listed below: None.

11           4.      I hereby certify that I have hand-delivered the document to the following
     participants at the addresses listed below: None.
12
                                    s/ Daniel J. Gibbons
13
                                    Daniel J. Gibbons, WSBA # 33036
14                                  WITHERSPOON • KELLEY
                                    422 W. Riverside Ave., Suite 1100
15                                  Spokane, WA 99201-0300
                                    Phone: 509-624-5265
16                                  Fax: 509-458-2728
17                                  djg@witherspoonkelley.com

18
19
20
21
22
23
24
25
26
27
      DEFENDANTS' SECOND MOTION TO
      DISMISS OR TO STAY PROCEEDINGS - 12
      S2062432                                            422 W. Riverside Avenue, Suite 1100   Phone: 509.624.5265
                                                          Spokane, Washington 99201-0300        Fax: 509.458.2728
